 In the Matter of WHEELING CORRUGATING COMPANYandINTERNA-TIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMENAND HELPERS, LOCAL UNION No. 541, AFFILIATED WITH THE AMER-ICAN FEDERATION OF LABORCase No.R-2825.-DecidedAugust 15,1941Jurisdiction:metal products warehousing and selling industry.Investigation and Certification of Representatives:existence of question: Com-pany refused to accord union recognition until certified by the Board; electionnecessary.Unit Appropriatefor CollectiveBargaining:allmanual labor warehouse em-ployees and truck drivers, excluding office, clerical, and supervisory em-ployees, salesmen, watchmen, and janitors ; stipulation as to.Mr. George A. Neal,ofWheeling,W. Va., andMr. W. Wamsley,of Kansas City, Mo., for the Company.Mr. J. M. Joyce,of Kansas City, Mo., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 12 and 21, 1941, respectively, International Brotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpers, Local UnionNo. 541, affiliated with the American Federation of Labor, hereincalled the Union, filed with the Regional Director for the SeventeenthRegion (Kansas City, Missouri) a petition and an amended petitionalleging that a question affecting commerce had arisen concerning therepresentation of employees ofWheeling Corrugating Company,Kansas City, Missouri, herein called the Company, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On July 11, 1941, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) oftheAct and Article III, Section 3, of Notional Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered an in-vestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.34N.L R B,No.51309451269-42-vol. 34--21 310.DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 23, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.Pursuant to notice, a hearing was held on July 30, 1941, at KansasCity,Missouri, before Clarence D. Musser, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Company and theUnion were represented and participated in thb hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evdience.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYWheeling Corrugating Company is a West Virginia corporationwith its principal office at Wheeling, West Virginia.This proceedingis concerned solely with one of its warehouses located at North KansasCity,Missouri, where it is engaged in the warehousing, selling, anddistributing of sheet metal, sheet metal products, wire, and wireproducts.During the first 6 months of 1941, the Company shipped to its NorthKansas City,Missouri,warehouse products valued in excess of$450,000, over 80 per cent of which were shipped from points outsidethe State of Missouri.During the same period, merchandise valuedin excess of $500,000, constituting about 90 per cent of the Company'stotal sales from its North Kansas City warehouse, were shipped fromtheNorth Kansas City warehouse to points outside the State ofMissouri.The Company admits that it is engaged in interstate corn-merce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers, Local Union No. 541, is a labor organizationaffiliated with the American Federation of Labor. It admits to mem-bership employees at the North Kansas City warehouse of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONOn June 11, 1941, the Union, claiming to represent a majorityof the employees at the North Kansas City warehouse of the Com-pany, requested the Company to recognize it as the exclusive repre- WHEELING CORRUGATING COMPANY311sentative of such employees.The Company denied this request untilsuch time as the Union was certified by the Board.A statement ofa Field Examiner, introduced in evidence at the hearing, shows thatthe Union represents a substantial number of employees in the unitalleged to be appropriate.'We find that a question has arisen concerning the representationof employees of the Company.IV.THEEFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce,V. THE APPROPRIATE UNITThe Company and the Union stipulated at the hearing, and wefind, that all manual labor warehouse employees and truck driversat the North Kansas City warehouse of the Company, excluding office,clerical, and supervisory employees, salesmen, watchmen, and janitors,constitute a unit appropriate for the purposes of collective bargain-ing.We further find that such unit will insure to employees of theCompany the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by the holding of an election by secretballot.We shall direct that all employees in the appropriate unitwho were employed during the pay-roll period immediately precedingthe date of the Direction of Election herein, subject to such limita-tions and additions as are set forth in the Direction, shall be eligibleto vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affectingcommerce has arisen concerningthe repre-sentation of employees of Wheeling CorrugatingCompany, Kansas1The Field Examiner reported that the Union presented 16 application for membershipcards bearing the names of persons who appear on the Company's pay roll of June 21, 1941.There are 22 employees on this pay roll who are in the alleged appropriate unit. 312DECISIONSOF NATIONALLABOR RELATIONS BOARDCity,Missouri,withinthe meaningof Section 9 (c) and Section 2(6) and(7) of the National Labor Relations Act.2.All manual labor warehouse employees and truck drivers.at theNorth Kansas City warehouse of the Company, excluding office,clerical,and supervisory employees,salesmen,watchmen,and janitors,constitute a unit appropriate for the purposes of collective bargain-ing,within the meaning of Section 9 (b) of the National LaborRelations Act:DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collectivebargainingwithWheeling Corrugating Company, Kansas City, Missouri, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Seven-teenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all manual labor warehouse employees andtruck drivers at the North Kansas City warehouse of the Companywho were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring such pay-roll period because they were ill or on vacation orin the active military service or training of the United -States, ortemporarily laid off, but excluding office, clerical, and supervisoryemployees, salesmen, watchmen, janitors, and employees who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers, Local Union No. 541,affiliated with the American Federation of Labor, for the purposes ofcollective bargaining.Mu. EDWIN S. SDIITH took no part in the consideration of the aboveDecision and Direction of Election.